Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano (US 6,168,565 B1), and further in view of Shokrollahi (US 6,200,266 B1) and Barnes (US 2005/0215893 A1).
Regarding claim 1, Napolitano teaches a method for processing signals received from an ultrasound transducer array having ultrasound transducers [col. 4:65-67 The transducer array 1 of FIG. 2 comprises a plurality of elements XDCR 1 to XDCR N that might be 128 or more in number.] positioned at a plurality of ultrasound transducer elevations [col. 9:55-60 beams along the azimuth and/or elevation dimensions.], the method comprising:
converting the signals, received from the ultrasound transducers at each of the plurality of ultrasound transducer elevations, to a digital domain to provide signal samples [col. 4:55-60 receive beam former further comprises receive amplifiers 12, analog to digital converters 13,];
after converting the signals to the digital domain, performing quadrature demodulation [fig. 2 shows beamformer I/Q samples] of the signal samples [col. 5:30-40 Each channel of the digital receive beam former is implemented with filter/delay 14 and the digital demodulator 15.] from a 
Napolitano does not explicitly teach … and yet Shokrollahi teaches after performing quadrature demodulation [col. 7:1-10 pulse-echo medical ultrasound…processing involving demodulation of the radio-frequency (RF) signals; fig. 1 shows RF processing #7-#9 prior to #10 A/D conversion], performing Fast Fourier Transform of the demodulated signal samples to create frequency domain values corresponding to the signals received from the ultrasound transducers at the plurality of ultrasound transducer elevations [fig. 1 n-point FFT between #11 and #13 steps];
after performing Fast Fourier Transform, applying a frequency domain weighting function to the frequency domain values to create weighted frequency domain values corresponding to the signals received from the ultrasound transducers at the plurality of ultrasound transducer elevations [fig. 1 #14 frequency-domain window].
It would have been obvious to combine the quadrature demodulation (i.e., I/Q beamformer) as taught by Napolitano, with the demodulation and frequency domain weighting of Shokrollahi so that windowing is applied to reduce sidelobes for improving image resolution.
Napolitano does not explicitly teach … and yet Barnes teaches after applying the frequency domain weighting function to the frequency domain values [0041 The filtering includes axial position dependent filtering applied along the elevation direction in the temporal domain or by means of a Fourier transform matched filtering.; 0048 For delay-and-sum beamforming, dynamic delays, aperture size and weighting or apodization may be used to achieve optimal focusing], 
after summing the weighted frequency domain values, outputting the summed elevation values for ultrasound image formation processing [0050 In another example of elevation beamforming in act 36 to form a synthetic elevation aperture, a beam is formed with a frequency-domain beamformation.; 0019 a processor or beamformer 20, an image processor 22 and a display 24].
It would have been obvious to replace the beamformer of Napolitano, with the frequency domain/summed elevation beamforming as taught by Barnes so that a high resolution mode of operation may be achieved (Barnes) [0061].
Regarding claim 3, Napolitano as modified by Shokrollahi teaches the method of claim 1, applying a time domain weighting function to the demodulated signal samples to create time domain weighted signal samples [fig. 11 time domain pre-windowing].
Regarding claim 16, Napolitano as modified by Shokrollahi teaches the ultrasound device of claim 15, wherein the time domain signal conditioning circuit is configured to multiply the 1, f2)].
Regarding claim 17, Napolitano as modified by Shokrollahi also teaches the ultrasound device of claim 15, wherein the frequency domain signal conditioning circuit is configured to multiply the frequency domain values by coefficients of the frequency domain weighting function [col. 7:60-65; col. 12:20-30].

Claims 4-6, 15, 18-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano (US 6,168,565 B1), Shokrollahi (US 6,200,266 B1), and Barnes (US 2005/0215893 A1) as applied in claim 1 above, and further in view of Rothberg (US 2014/0288428 A1).
Regarding claim 4, Napolitano does not explicitly teach … and yet Rothberg teaches the method of claim 1, extracting from the signal samples a subset of the signal samples that correspond to an image to be formed to obtain extracted signal samples, wherein quadrature demodulation is performed on the extracted signal samples [0125 event controller 1302 is able to interact with the TX control circuits 104 in a device 100 so that any number of the transducer elements 304 can fire a pulse at a time, and is able to interact with the RX control circuits 106 so that an acquisition window can be acquired in a specified manner.; 0133 digital control block 1014 of the RX control circuit 106 includes a digital quadrature demodulation (DQDM) circuit].

Regarding claim 5, Napolitano as modified by Rothberg teaches the method of claim 1, downsampling the demodulated signal samples for data reduction to obtain downsampled signal samples [0133 The DQDM circuit 1708 may, for example, be configured to mix down the digitized version of the received signal from center frequency to baseband, and then low-pass filter and decimate the baseband signal.].
Regarding claim 6, Napolitano teaches similar to claim 1 above. Rothberg teaches wherein extracting the subset of the signal samples comprises discarding distorted signal samples in the digital domain [0053 digital processing block of the RX control circuit] using a reference pulse length of a transmitted waveform [0125 fire a pulse at a time, and is able to interact with the RX control circuits 106 so that an acquisition window can be acquired in a specified manner; 0133].
Regarding claim 16, Napolitano teaches similar to claim 1 above. Rothberg teaches by discarding distored signal samples in the digital domain [0053] using a reference pulse length of a transmitted waveform [0125 fire a pulse at a time, and is able to interact with the RX control circuits 106 so that an acquisition window can be acquired in a specified manner; 0133].
Regarding claim 18, Napolitano as modified by Rothberg teaches the ultrasound device of claim 15, wherein the processing circuit further comprises a quadrature modulation circuit configured to perform quadrature demodulation of the extracted signal samples [0133 quadrature demodulation circuit].
Regarding claim 19, Napolitano as modified by Rothberg teaches the ultrasound device of claim 15, wherein the processing circuit further comprises a downsampling circuit configured to downsample the extracted signal samples for data reduction [0133 mix down … decimate].
Regarding claim 21, Napolitano as modified by Rothberg teaches the ultrasound device of claim 15, wherein the processing circuit further comprises a sum elevation channels circuit configured to perform summing of the weighted frequency domain values [0141 As shown, the matched filter 2202 may, for example, include a padding circuit 2302, a fast Fourier transformation (FFT) circuit 2304; 0157 other Fourier resampling techniques, dynamic focusing techniques, and/or delay and sum techniques, tomographic reconstruction techniques, etc. Any or all of the foregoing functionality may be performed, either alone or together with any of the other functionality].
Regarding claim 22, Napolitano as modified by Rothberg teaches the method of claim 1, further comprising: receiving the signals at the ultrasound transducer array [abstract The digitization of received signals on-chip allows advanced digital signal processing to be performed on-chip], the ultrasound transducer array integrated on a single semiconductor die that further comprises processing circuitry integrated thereon [0076 In the embodiment shown, all of the illustrated elements are formed on a single semiconductor die 112. It should be appreciated, however, that in alternative embodiments one or more of the illustrated elements may be instead located off-chip, as discussed in more detail below.], wherein: the converting the signals to the digital domain [0087 on-chip analog-to-digital conversion], performing quadrature demodulation [0133 quadrature demodulation], performing Fast Fourier Transform [0141 fast Fourier transformation circuit], applying the frequency domain weighting function to the frequency domain values [0121 beamforming], and summing the weighted frequency domain values are .

Claims 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano (US 6,168,565 B1), Shokrollahi (US 6,200,266 B1), and Barnes (US 2005/0215893 A1) as applied in claim 1 above, and further in view of Ikeda (US 2015/0351720 A1).
Regarding claim 7, Napolitano does not explicitly teach … and yet Ikeda teaches the method of claim 6, wherein applying the time domain weighting function [0003 beamformer performs signal processing at the RF (high frequency) level during transmission and reception, algorithm of the beamformer or mounting architecture decides the basic image quality of an ultrasound image] comprises receiver-dependent weighting of the extracted signal samples [0002 reception beamformer; 0006 weight vector].
It would have been obvious to replace the beamformer as taught by Napolitano, with the delay and sum beamformer (DAS) as taught by Ikeda because fixed weight (predetermined) apodization is commonly applied in ultrasound art to reduce side lobes.
Regarding claim 8, Napolitano as modified by Ikeda also teaches the method of claim 6, wherein applying the time domain weighting function comprises excitation-dependent weighting of the extracted signal samples [0002 transmission beamformer].
Regarding claim 9, Napolitano as modified by Ikeda also teaches the method of claim 6, wherein applying the time domain weighting function comprises channel-independent weighting of the extracted signal samples [0006 weight vector used to be a fixed value].
Regarding claim 10, Napolitano as modified by Ikeda also teaches the method of claim 6, wherein applying the time domain weighting function comprises channel-dependent weighting of the extracted signal samples [0006 adaptive technique, the weight vector is obtained through computation by using a reception signal for each sample point in a temporal direction of the reception signal].
Regarding claim 11, Napolitano as modified by Ikeda also teaches the method of claim 6, wherein applying the frequency domain weighting comprises receiver-dependent weighting of the frequency domain values [0002 reception beamformer; 0006 adaptive technique].
Regarding claim 12, Napolitano as modified by Ikeda also teaches the method of claim 6, wherein applying the frequency domain weighting function comprises excitation-dependent weighting of the frequency domain values [0002 transmission beamformer].
Regarding claim 13, Napolitano as modified by Ikeda also teaches the method of claim 6, wherein applying the frequency domain weighting function comprises channel-independent weighting of the frequency domain values [0006 weight vector fixed value].
Regarding claim 14, Napolitano as modified by Ikeda also teaches the method of claim 6, wherein applying the frequency domain weighting function comprises channel-dependent weighting of the frequency domain values [0006 adaptive technique].


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 15 have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In other words new art has been applied as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D ARMSTRONG/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645